Mr. Presiding Justice Thompson delivered the opinion of the court. 2. Evidence, § 365*—applicability of rule as to opinion evidence on cross-examination. The rule concerning the right of lay witnesses to give their opinion is the same whether the questions are asked on direct or cross-examination. 3. Insane persons, § 5*—admissibility of evidence. In a proceeding for the appointment of a conservator, where the issue was whether the defendant was feeble-minded, a note given to defendant by her brother shortly before the trial held admissible. 4. Instructions, § 81*—when objectionable as argumentative. On the hearing of a petition for the appointment of a conservator, seven instructions given at the request of the petitioners held improper as being argumentative in their nature in that they directed the attention of the jury to a note and mortgage given by defendant and told the jury that they should consider them with all the other evidence. 5. Instructions, § 81*—when objectionable as argumentative. In a proceeding for the appointment of a conservator, an instruction telling the jury that the proceeding was for the purpose of protecting the estate of defendant, held objectionable as argumentative.